Citation Nr: 1207704	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for history of left knee injury with x-ray evidence of traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 percent for internal derangement of the right knee.

3.  Entitlement to an additional compensable disability rating for right knee arthritis.

4.  Entitlement to a disability rating in excess of 20 percent for chronic low back pain with lumbosacral strain, degenerative changes, and radiculopathy.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 20 percent for chronic low back pain with lumbosacral strain, degenerative changes, and radiculopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by x-ray findings of degenerative joint disease, objective evidence of pain on motion, no evidence of recurrent subluxation or lateral instability, and flexion to 90 degrees on examination.

2.  Internal derangement of the right knee with degenerative joint disease is manifested by no more than slight recurrent subluxation or lateral instability, with x-ray evidence of degenerative joint disease, objective evidence of pain with motion, and flexion to 90 degrees on examination.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for history of left knee injury with x-ray evidence of traumatic arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).

2.  The criteria for a disability rating in excess of 10 percent for internal derangement of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5257 (2011).

3.  The criteria for an additional disability rating of 10 percent, but no more, for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  In a November 2004 letter, the Veteran was informed of what evidence VA would obtain and what evidence he was responsible for obtaining.  He was also told that in order to substantiate his claims for increased disability ratings, the evidence needed to show that the disabilities had gotten worse.  The Veteran's claim was initially adjudicated in September 2005.  Following initial adjudication, a May 2006 statement of the case contained the rating criteria used to evaluate his claims decided herein.  This document shows that the Veteran had actual knowledge of the rating criteria applicable to his claims, and his claims were subsequently readjudicated several times, most recently in November 2011.  Therefore, the notice error was cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, the Board finds that any timing deficiency has been appropriately cured and that such deficiency did not affect the essential fairness of the adjudication. 

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's VA treatment records, Social Security records, and all private records identified by the Veteran.  Furthermore, the Veteran was afforded VA examinations in July 2005 and August 2010.  These examinations, which were completed by medical professionals, provide the Veteran's complaints and current symptoms with conclusions regarding their impact on his functioning.  The Board notes that the Veteran has complained that both of his VA examinations were not adequate and that neither medical provider ever touched him during these examinations.  However, in reviewing the examination reports, the Board finds them to be comprehensive and thorough, including range of motion findings and objective reports of the Veteran having demonstrated pain on motion of his knees.  Therefore, the Board finds that the examinations are adequate to rate the claims on appeal. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Veteran's left knee disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010, and his right knee disability is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-rays findings, is to be rated as arthritis, degenerative.

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for involvement of two or more major joints or minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for involvement of two or more major joints or two or more minor joint groups.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  

Flexion of the knee is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In July 2005, the Veteran underwent VA examination.  He complained of pain, popping, and instability of his right knee.  He had increased pain in the morning and in cold weather.  He had occasional buckling of both knees.  The functional impairment was pain and instability with walking.  With regard to the left knee, he complained of pain, stiffness, and buckling in the morning and in cold weather.  On examination, the general appearance of each knee was abnormal with findings of general tenderness at all sites palpated without localization.  He had a valgus position of the right knee.  Range of motion was to 120 degrees on each side, with pain beginning at 110 degrees on each side.  After repetitive use, the function of the joint was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  On each side, function was additionally limited by pain.  Accurate drawer, Lachman and McMurray tests were not possible due to the Veteran's size.  Right knee x-rays revealed mild degenerative joint disease.  The right knee was otherwise negative.  The diagnoses were internal derangement of the right knee and left knee injury with x-ray evidence of traumatic arthritis.  

A February 2009 private report shows that x-rays of the right knee were normal with no significant degenerative changes seen.  A report of range of motion testing at that time showed that the right knee flexed from 0 to 145 degrees, and the left knee flexed from 0 to 130 degrees.

In August 2010, the Veteran again underwent VA examination.  He reported giving way, pain, stiffness, weakness, decreased speed, swelling, and tenderness of each knee.  The Veteran denied deformity, instability, incoordination, episodes of dislocation or subluxation, or locking of the knees.  He reported weekly flare-ups that lasted one or two days.  The Veteran's impression was that the flare-ups affected his limitation of motion or functional impairment by 50 percent.  The Veteran used a cane for ambulation and could stand only a few minutes and walk only a few yards.  The Veteran's gait was slow and wide-based.

On examination, there was crepitus, tenderness, and guarding of movement.  There was no grinding or instability.  There was objective evidence of pain with movement of the right and left knees.  Extension of each was to 0 degrees, and flexion was to 90 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation following three repetitions of range of motion.  There was no ankylosis, and the Veteran was obese.  X-rays revealed synovial osteochondromatosis of the left knee.  The diagnosis was bilateral degenerative joint disease.  There was no subluxation or instability of either knee on examination.

Based on a review of the record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  While there is evidence of degenerative joint disease on x-rays, when limitation of motion of the joint is noncompensable, a 10 percent rating is assigned to the joint under Diagnostic Code 5003.  This is the rating already assigned to the Veteran's left knee disability.  A higher rating under the criteria of Diagnostic Code 5003 is not warranted because some limitation of motion of the left knee is shown.

Furthermore, the evidence preponderates against a finding of recurrent subluxation or lateral instability of the Veteran's left knee.  While he has reported symptoms of giving way, he specifically denied any subluxation or instability during the August 2010 VA examination, and the examiner likewise found that there was no such subluxation or instability of the left knee.  As such, evaluation under Diagnostic Code 5257 for the left knee is not appropriate or warranted.

Next, the Board turns to evaluation of the limitation of motion of the Veteran's left knee.  This knee was shown to be most limited during the August 2010 VA examination, at which flexion was from 0 to 90 degrees.  The examiner indicated that, while the Veteran reported flare-ups of his left knee disability, there was no additional limitation of function after repetitive motions of the left knee.  The Board notes that the Veteran estimated a loss of 50 percent functional impairment during flare-ups.  Even applying this very general statement to the specifics of the Veteran's claim, the Board would have to conclude that it would mean limitation of flexion of approximately 45 degrees (50 percent of 90 degrees of flexion shown on examination).  This still results in a 10 percent rating and no more.  There are no other diagnostic codes that are potentially applicable to the Veteran's left knee disability.

With regard to the right knee disability, the Veteran's 10 percent rating has been assigned based upon recurrent subluxation and lateral instability, as noted in all of the rating decisions evaluating this disability, including the September 2005 rating decision on appeal.  The Board finds that there is no evidence to suggest that the Veteran's right knee disability warrants an increase to a 20 percent rating under the criteria of Diagnostic Code 5257.  Specifically, while the Veteran has described symptoms of giving way, he denied subluxation or lateral instability during the August 2010 VA examination, and the VA examiner noted that there were no findings of subluxation or lateral instability of the right knee on examination.  As such, moderate recurrent subluxation or lateral instability of the right knee is not shown by any of the evidence of record.

The Board notes that, while the Veteran's right knee disability had historically been rated only under Diagnostic Code 5257, it is currently rated under Diagnostic Code 5003-5257.  However, VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately for each under Diagnostic Code 5003 and Diagnostic Code 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel  also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

In this case, x-ray evidence of arthritis in the right knee is shown beginning in the VA examination in July 2005.  Furthermore, the most recent VA examination shows that the Veteran demonstrated objective pain on motion of the right knee.  In light of the foregoing, the Veteran is entitled to a separate 10 percent disability rating for his right knee arthritis, in addition to the disability rating assigned pursuant to Diagnostic Code 5257 for internal derangement of the right knee.  However, a separate rating in excess of 10 percent is not warranted for the same reasons as noted above with regard to the Veteran's left knee disability.  Specifically, flexion of the right knee was never shown to be more limited than to 90 degrees.  Even accepting the Veteran's estimation that he lost 50 percent of his functionality during flare-ups, a rating in excess of 10 percent is not warranted.  There are no other potentially applicable diagnostic codes.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's left or right knee disabilities that is not encompassed by the schedular ratings assigned.  The functional impairment shown, consisting of pain and reduced motion, is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disability supports the assignment of an additional 10 percent rating for arthritis.  To that extent, the appeal is granted.  With regard to the other ratings applicable to the Veteran's left and right knee disabilities, the Board finds that the evidence preponderates against the claims, and they are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for history of left knee injury with x-ray evidence of traumatic arthritis is denied.

A disability rating in excess of 10 percent for internal derangement of the right knee with degenerative joint disease is denied.

An additional disability rating of 10 percent, and no more, for right knee arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claim of entitlement to a disability rating in excess of 20 percent for chronic low back pain with lumbosacral strain, degenerative changes, and radiculopathy, the Board finds that additional development is necessary prior to final adjudication.  In a November 2011 written statement, the Veteran indicated that there were VA records pertaining to his back disability at the VA medical facility in Richmond, Virginia that would show that his back disability had worsened.  A review of the record indicates that records from this facility are associated with the claims file only through July 2010.  As such, a remand is necessary to obtain these records.  If these records suggest a worsening of the Veteran's back disability, he should be afforded a VA examination.

With regard to the claim for a TDIU, the Board notes that entitlement to a TDIU was denied in the September 2005 RO rating decision and not appealed by the Veteran.  However, he has since again raised a claim of entitlement to a TDIU beginning in May 2007 and additional evidence with regard to this claim has been added to the record since that time.  The Veteran again asserts that he is unable to work in a November 2011 written statement.

Given the Veteran's assertions made in connection with the claims for higher rating on appeal, the Board finds the claim for a TDIU is essentially a component of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU since he filed this most recent claim.  Thus, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records pertaining to the Veteran from the VA medical center in Richmond, Virginia since July 2010 and associate them with the claims file.

Only if it is shown to be warranted by the additional evidence, the Veteran should be scheduled for a VA examination to assess the current severity of his low back disability and any associated abnormalities.

2.  After completion of the above and any additional development deemed necessary, adjudicate the claims for a disability rating in excess of 20 percent for chronic low back pain with lumbosacral strain, degenerative changes, and radiculopathy and a TDIU.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


